817 So. 2d 932 (2002)
Daniel A. TROYA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-450.
District Court of Appeal of Florida, Fourth District.
May 15, 2002.
Daniel A. Troya, Cocoa, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the order denying Appellant's unsworn motion for post-conviction relief, but do so without prejudice to Appellant refiling his motion for post-conviction relief in compliance with the requirements of rule 3.850(c) within thirty days of this court's mandate. See Goff v. State, 673 So. 2d 990 (Fla. 4th DCA 1996); Reese v. State, 518 So. 2d 473 (Fla. 4th DCA 1988); *933 Morais v. State, 640 So. 2d 1227 (Fla. 2d DCA 1994).
GUNTHER, KLEIN and TAYLOR, JJ., concur.